Rough Record
The above-entitled action is to try title to the “matai” name “TAGO”, who is to be the “matai” of the “TAGO” family and who is ,to be recognized as such by the Government and entitled to register the said name “TAGO”.
Court convened at 10 A.M., Wednesday, February 26th, 1919, under precept signed by J. M. Poyer,. Governor and President of the High Court.
Case called.
Parties present.
Both Plaintiff and Defendant, after being asked by the Senior Member of the Court if they were ready to proceed with trial, stated that they were ready.
The Plaintiff asked the Court if Metu could act as his counsel, which was granted.
The Defendant asked the Court if Nelson could act as his counsel, which was granted. ' • "
The Court ruled that the burden of proof by the greater weight of the evidence was upon the Defendant, Fafai, to show that'he has a right to register the “matai” name, “TAGO”. " " VA/"
*287FAFAI, the- defendant, after being duly sworn, testified as follows:—
Examination.by Counsel for Defendant, Nelson.
When was the name registered by you ?
June 8th, 1917.
When you filed the name for registration and put up notice, did anybody make objection to the registration of the name by you?
No.
How many days, months or years was it before objection was filed?
Records of the Court were here introduced which showed that the complaint was filed within twenty-three (23) days after the notice was posted.
By whose permission did you offer the name for registration?
By the permission of the Descendant of Mua.
Has Mua any descendants living?
Yes.
By what name?
Vaioli.
Cross examination by counsel for Plaintiff, Metu.
Are you sure that the descendant of Mua gave you the right to this name, Tago ?
I have no right to the name Tago myself, except through the “pule” of Mua.
Are you related to the descendant of Mua or are you related to Puletapuai?
I am not related to the descendant of Mua, Mua is related to Puletapuai, but he has no right to hold the name just the same as myself.
Who offered the registration of your name?
I.
Who is Mua’s father?
Taganekotemo.
Where did Vaioli obtain his right to this name from?
Vaioli is a son of the daughter of Mua.
¡Did his mother give the right to Vaioli?
Vaioli is a descendant but Luka (Puletapuai) had the name at that time, Luka (Puletapuai) turn the right over to Vaioli.
*288Did Taanuu, the mother of Vaioli give the right to this name to Puletapuai — Luka ?
Yes.
If it is true that Taanuu gave the right to this name to Luka, how could she give it to Vaioli also?
Puletapuai has just come to the village of Amanavae.
Are you sure that Puletapuai has just come to the village of Amanavae?
Yes, for we came together.
When Tagaluka had the “pule”, are you sure that he gave the right to Vaioli?
Yes, I am sure, because you were not present at the time.
If it is true that Puleluka turn over the right to Vaioli, why is it that the family are objection?
Because he has done some crooked thing, that he agreed that an adopted son should have the name, which has caused all the trouble. Examination by the Court, Judge Noble.
Is Puletapuai now living?
Yes sir.
How long did he hold the name, Tago ?
For several years.
In what way is Puletapuai related to the family of Tago ?
Because at the time he got the name there was no true male descendant in the family, that is no grown male descendant in the family at that time.
Don’t you know it to be a fact that Puletapuai has held the name for a long number of years and that he is related to the family of Tago, and as such, held the name, Tago, for a long number of years ?
It is true that he held the name, Tago, but he is not related in any way.
He is not related in any way?
No, sir.
Isn’t it true according to the Samoan Customs, that when a man resigns a “matai” name and names his successor, and the family concur with him, the man who is named by the one resigning is supposed to hold the name, according to the Samoan Custom?
Yes sir, but they are mistaken about this.
Isn’t it a fact that Puletapuai named a man, by name Piu, to hold the name Tago? and hasn’t the family agreed that Piu shall hold the name, Tago?
He didn’t inform the family that he had done this.
*289Hasn’t he decided on Piu now to hold the name?
Yes sir.
Isn’t it true that the only man who is objecting is Yaioli, and that the only way in which he is related to the family of Tago, is that he is a son of a daughter of a former Tago ?
Other members of the family have agreed upon Piu, but they all agreed upon me at first.
Now all of them want Piu?
I don’t know about that.
You then are not related to the family?
No sir.
The only claim you have to the right to register the name is that Yaioli a son of a daughter of a former Tago, gives you that right?
Exactly.
And Puletapuai, who was the last man to hold the name, Tago, and who held it for a number of years, is still living?
Yes sir.
And he wishes that Piu should succeed to the name, Tago?
Yes sir.
Witness Excused.
Case closed for Judgment, in favor of the Plaintiffs, and that .the costs of this action, to-wit: $20.00 be taxed against the defendant, Fafai.
Judgment: — That the defendant, Fafai, has no right to register the name Tago, and further that Piu, since he has been appointed to hold the name by the last Tago has the right to register the name, it is therefore ordered that he do so.